                                                                                                          Reset Form

 1                                      UNITED STATES DISTRICT COURT
 2                                  NORTHERN DISTRICT OF CALIFORNIA
 3                                                          )
     Charles Baird, et al.                                               4:17-cv-01892-HSG
                                                            )   Case No: _______________
 4                                                          )
                                            Plaintiff(s),   )   APPLICATION FOR
 5                                                          )   ADMISSION OF ATTORNEY
             v.
                                                            )   PRO HAC VICE; ORDER
 6   BlackRock Inst. Trust Co., N.A., et al.                )   (CIVIL LOCAL RULE 11-3)
                                                            )
 7                                                          )
                                            Defendant(s).
                                                            )
 8
         I, Sarah D. Holz                         , an active member in good standing of the bar of
 9    Mississippi                  , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Plaintiffs Charles Baird & Lauren Slayton in the
     above-entitled action. My local co-counsel in this case is __________________________________,
                                                                Nina Wasow and Todd Jackson             an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                                     LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    Cohen Milstein Sellers & Toll, PLLC                        Feinberg, Jackson, Worthman & Wasow LLP
      1100 New York Ave. NW, Suite 500                           2030 Addison Street, Suite 500
14    Washington, DC 20005                                       Berkeley, CA 94704
       MY TELEPHONE # OF RECORD:                                 LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (202) 408-3616                                             (510) 269-7998
       MY EMAIL ADDRESS OF RECORD:                                LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    sholz@cohenmilstein.com                                    nina@feinbergjackson.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 105015       .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 11/13/19                                                      Sarah D. Holz
22                                                                                      APPLICANT

23
                                       ORDER GRANTING APPLICATION
24                               FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Sarah D. Holz                              is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.
                                                                 p y

28   Dated: 11/21/2019
                                                                      UNITED
                                                                           D STATES DISTRICT JUDGE October
                                                                                                   Occto
                                                                                                      tobbeer 2012
                                                                                                              20

     PRO HAC VICE APPLICATION & ORDER
